               EXHIBIT A




Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 1 of 13
                                                                                            Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
                                                                         18CN-CC00081

         IN THE CIRCUIT COURT OF CLINTON COUNTY MISSOURI

CORTEZ CODY,                                        )
Individually and on Behalf of All Other             )
Similarly Situated Individuals                      )
       Plaintiff,                                   )
                                                    )     Case No.:
vs.                                                 )
                                                    ) JURY TRIAL DEMANDED
CHECKR, INC.                                        )
Registered Agent:                                   )
Incorp Services, Inc.                               )
1 Montgomery Street                                 )
San Francisco, CA 94104                             )
                                                    )
       Defendant.                                   )

                                      PETITION

       COMES NOW the Plaintiff, Cortez Cody, and brings the following class action

against Defendant, Checkr, Inc., ("Defendant"), pursuant to the Fair Credit Reporting Act

("FCRA").

                          PRELIMINARY STATEMENTS

1.     Defendant is a consumer reporting agency (as a "consumer reporting agency" is

       defined pursuant to the FCRA).

2.     Defendant provided a consumer report concerning the Plaintiff to a third party on

       or about October 31, 2018.

3.     Plaintiff brings this action against Defendant for violations of the FCRA.

4.     Plaintiff seeks statutory damages, actual damages, injunctive relief, punitive

       damages, costs and attorneys’ fees, and other appropriate relief pursuant to the

       FCRA.

                                        PARTIES

5.     Plaintiff Cody is a resident of Jackson County, Missouri.




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 2 of 13
                                                                                           Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
6.     Defendant is a foreign company doing business in Missouri.

                            JURISDICTION AND VENUE

7.     This court has jurisdiction over Plaintiff’s FCRA claim pursuant to 15 U.S.C. §

       1681p and Article V, Section 14(a) of the Constitution of Missouri.

8.     Venue is proper in this Court pursuant to R.S.Mo. 508.010.2(4).

                              FACTUAL ALLEGATIONS

9.     The report provided by the Defendant to Postmates contained information

       regarding the Plaintiff.

10.    The report provided by the Defendant to Postmates contained inaccurate and

       materially misleading information concerning the Plaintiff.

11.    The inaccuracies contained in the Defendant’s report concerning the Plaintiff

       threaten his livelihood.

12.    Based on information and belief, Postmates took adverse action against the

       Plaintiff based, in whole or in part, on information contained in the consumer

       report produced by the Defendant.

13.     The report makes-up information about cases that have been closed.

14.    The report fails to report that the cases in the Jackson County search have been

       closed.

15.    The report provided by the Defendant includes alleged dispositions of cases that

       are inaccurate and materially misleading.

16.    The report provided by the Defendant includes case information that is

       incomplete and materially misleading.

17.    The report indicates that the Plaintiff was sentenced to serve various amounts of




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 3 of 13
                                                                                              Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
       PRISON time in cases that include no sentencing information.

18.    The report indicates that the Plaintiff was sentenced to varying years in prison but

       does not include information that the Plaintiff was released pursuant to statute

       and/or that the Plaintiff was placed on probation.

19.    Defendant’s process of conveying sentencing information is inaccurate,

       incomplete, and misleading.

20.    The manner in which the Defendant uses closed cases creates an increased risk of

       harm to the Plaintiff.

21.    The manner in which the Defendant used closed cases to complete its reports

       increases the chances that an employer may believe the Plaintiff has suffered

       more charges and/or convictions than is accurate.

22.    The manner in which the Defendant reported the Plaintiff’s time served

        artificially and improperly inflates the perceived time the Plaintiff may have

        spent behind bars.

23.    The manner in which the Defendant provides information regarding time served

       is detrimental to the Plaintiff and other class members.

24.    Defendant is aware of the FCRA.

25.    Defendant has knowledge that it must comply with the FCRA.

26.    Defendant is required to prepare all consumer reports in accordance with the

       FCRA.

27.    Defendant's multiple violations of the FCRA combined with its knowledge of the

       requirements of the FCRA is evidence that the Defendant's violations were

       willful.




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 4 of 13
                                                                                               Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
                              CLASS ACTION ALLEGATIONS

28.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

29.    Plaintiff asserts the following classes:

       1681e(b) Sentencing Class: All individuals who were the subject of one or more
       consumer reports in which Defendant identified them as having been Sentenced to
       Prison Time without probation or release dates, from November 6, 2016, through
       the conclusion of this matter.

       1681e(b) Closed Case Class: All individuals who were the subject of one or
       more consumer reports in which Defendant identified a closed case without
       indicating the case was closed from November 8, 2016, through the conclusion of
       this matter.


                                            Numerosity

30.    The proposed class is so numerous that joinder of all class members is

       impracticable. Defendant regularly produces consumer reports on individuals to

       third parties. Defendant fails to follow reasonable procedures to assure maximum

       possible accuracy of the information concerning the individual about whom the

       reports relate. Plaintiff believes that during the relevant time period, a sufficient

       number of individuals would fall within the definition of the Putative Class.

                             Common Questions of Law and Fact

31.    Virtually all of the issues of law and fact in this class action predominate over any

       questions affecting individual class members. Among the questions of law and

       fact common to the class is:

       a.     Whether Defendant complies with 1681e and follows reasonable
              procedures to assure maximum accuracy of the information contained in
              their reports;

       b.     Whether Defendant complies with 1681e(b) and properly identifies the
              term an individual actually served in compliance with the FCRA;




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 5 of 13
                                                                                              Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
       c.     Whether Defendant's violations of the FCRA were willful;

       d.     The proper measure of statutory damages and punitive damages; and

                                       Typicality

32.    Plaintiff's claims are typical of the members of the proposed class.    Defendant is

       a consumer reporting agency that produces consumer reports to third parties.

       Defendant produces the reports in violation of the mandates of the FCRA. The

       FCRA violations suffered by the Plaintiff are typical of those suffered by other

       class members and the Defendant treated Plaintiff consistent with other Putative

       Class members in accordance with its standard policies and practices.

                             Adequacy of Representation

33.    Plaintiff, as a representative of the class, will fairly and adequately protect the

       interests of the Putative Class and has no interest that conflict with or are

       antagonistic to the interest of the class members. Plaintiff has retained attorneys

       competent and experienced in class action litigation. No conflict exists between

       Plaintiff and members of the class. A class action is superior to any other

       available method for the fair and efficient adjudication this controversy, and

       common questions of law and fact overwhelmingly predominate over individual

       questions that may arise.

                                      Superiority

34.    This case is maintainable as a class action under Rule 52 of the Missouri Rules of

       Civil Procedure because prosecution of actions by or against individual members

       of the Putative Classes would result in inconsistent or varying adjudications and

       create the risk of incompatible standards of conduct for Defendant. Further,




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 6 of 13
                                                                                                 Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
       adjudication of each individual class members' claim as a separate action will

       potentially be dispositive of the interest of other individuals not a party to such

       action, impeding their ability to protect their interests.

35.    This case is maintainable as a class action under Rule 52 of the Missouri Rules of

       Civil Procedure because Defendant has acted or refused to act on grounds that

       apply generally to the Putative Classes, so that declaratory and/or injunctive relief

       is appropriate respecting the Classes as a whole.

36.    Class certification is also appropriate under Rule 52 of the Missouri Rules of Civil

       Procedure because questions of law and fact common to the Putative Classes

       predominate over any questions affecting only individual members of the Putative

       Classes, and because a class action is superior to other methods for the fair and

       efficient adjudication of this litigation. Defendant's conduct described in this

       Complaint stems from common and uniform policies and practices, resulting in

       common violations of the FCRA. Members of the Putative Classes do not have an

       interest in pursuing separate actions against Defendant, as the amount of each

       class member's individual claims is small compared to the expense and burden of

       individual prosecution. Class certification will also obviate the need for unduly

       duplicative litigation that might result in inconsistent judgments concerning

       Defendant’s practices. Moreover, management of this action as a class action will

       not present any likely difficulties. In the interests of justice and judicial

       efficiencies, it would be desirable to concentrate the litigation of all Putative Class

       members' claims in a single forum.

37.    Plaintiff intends to send notice to all members of the Putative Classes to the extent




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 7 of 13
                                                                                            Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
       required by Rule 52. The names and address of the Putative Class members are

       available from Defendant's records.


                             VIOLATIONS OF THE FCRA

38.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

39.    Defendant utilizes a generic form that attempts to use a column identifier of

       Prison Time to identify the length of time an individual served.

40.    Defendant violated the FCRA by failing to follow reasonable procedures to assure

       maximum possible accuracy of the information concerning the individual about

       whom the report relates.

41.    Defendant also failed to properly notify consumers that they were reporting public

       record information at the time such public record information was being reported

       to the user of the report.

42.    On information and belief, Defendant does not notify consumers that they are

       reporting public record information until after they have already provided said

       information to the user of the report.

43.    Defendant’s actions were negligent and willful.

44.    Defendant’s violations were willful. Defendant acted in deliberate or reckless

       disregard of its obligations and rights of Plaintiff under the provisions of the

       FCRA. Defendant's willful conduct is reflected by, among other things, the

       following facts:

       a.      Defendant has access to legal advice;

       b.      Defendant produced a consumer report on the Plaintiff that contained
               information that was misleading and inaccurate;




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 8 of 13
                                                                                               Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
       c.     Defendant produced a consumer report that contained public record
              information that was adverse to the Plaintiff;

       d.     Defendant produced a consumer report that contained information that
              was not prepared in a manner that it would assure the maximum accuracy
              of the information being provided regarding the Plaintiff; and

       e.     Defendant failed to abide by the FCRA.

45.    Plaintiff is entitled to statutory damages of not less than $100 and not more than

       $1000 for each and every one of these violations, pursuant to 15 U.S.C.

       §1681n(a)(1)(A).

46.    Plaintiff is also entitled to punitive damages for these violations, pursuant to 15

       U.S.C. §1681n(a)(2).

47.    Plaintiff is further entitled to recover their costs and attorneys’ fees, pursuant to

       15 U.S.C. §1681n(a)(3).

WHEREFORE, the Plaintiff respectfully requests that this Court issue an Order for the

following:

       a.     Order finding that Defendant committed multiple, separate violations of

              the FCRA;

       b.     Order finding that Defendant acted negligently and/or willfully in

              deliberate or reckless disregard of Plaintiff's rights and its obligations of

              the FCRA;

       c.     Order awarding statutory damages and punitive damages as provided the

              FCRA;

       d.     Order awarding reasonable attorneys’ fees and costs as provided by the

              FCRA; and

       e.     Order granting injunctive relief and other and further relief, in law or




      Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 9 of 13
                                                                                        Electronically Filed - Clinton - November 08, 2018 - 03:32 PM
                equity, as this Court may deem appropriate and just.

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with
respect to which Plaintiff has a right to jury trial.




By: /s/ C. Jason Brown
Charles Jason Brown MO 49952
Jayson A. Watkins MO 61434
Brown & Watkins LLC
301 S. US 169 Hwy
Gower Missouri 64454
Tel: 816-424-1390
Fax: 816-424-1337
brown@brownandwatkins.com
watkins@brownandwatkins.com
ATTORNEYS FOR PLAINTIFF




    Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 10 of 13
                                                                                               Electronically Filed - Clinton - November 08, 2018 - 03:33 PM
                                                                                18CN-CC00081

             IN THE CIRCUIT COURT OF CLINTON COUNTY MISSOURI

CORTEZ CODY,                                          )
Individually And On Behalf Of                         )
All Others,                                           )
                                                      )
       Plaintiffs,                                    )
                                                      )       Case No.:
vs.                                                   )
                                                      )
CHECKR, INC.                                          )
    Defendant.                                        )

                                 ENTRY OF APPEARANCE

       COMES NOW Jayson Watkins and hereby enters his appearance as counsel of record

for Plaintiff and those similarly situated in the above captioned matter.


                                                      Respectfully submitted,

                                                      By: /s/ Jayson A. Watkins
                                                      Jayson A. Watkins MO #61434
                                                      Brown & Watkins LLC
                                                      301 S. US 169 Hwy
                                                      Gower Missouri 64454
                                                      Tel: 816-424-1390
                                                      Fax: 816-424-1337
                                                      watkins@brownandwatkins.com
                                                      ATTORNEY FOR PLAINTIFF




        Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 11 of 13
              IN THE 43RD JUDICIAL CIRCUIT, CLINTON COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 18CN-CC00081
 R BRENT ELLIOTT
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:                       FILED
 CORTEZ CODY                                                 CHARLES JASON BROWN                                              11/9/2018
                                                             301 S US HIGHWAY 169                                      MOLLY LIVINGSTON
                                                       vs.   GOWER, MO 64454-9116                                       CIRCUIT CLERK
 Defendant/Respondent:                                       Court Address:                                           EX-OFFICIO RECORDER
 CHECKR, INC.                                                207 NORTH MAIN                                             CLINTON CO, MO
 Nature of Suit:                                             PLATTSBURG, MO 64477
 CC Other Miscellaneous Actions                                                                                           (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:     CHECKR, INC.
                                Alias:
  C/O INCORP SERVICES, INC.
  1 MONTGOMERY STREET
  SAN FRANCISCO, CA 94104
     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.

     CLINTON COUNTY                      11/09/2018
                               ___________________________________                 _______________________________________________
                                                    Date                                                Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                           ______________________________________________________
                   Printed Name of Sheriff or Server                                             Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.

OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 18-SMOS-30              1 of 2 (18CN-CC00081)           Rules 54.06, 54.07, 54.14, 54.20;
                    Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 12 of 13506.500, 506.510 RSMo
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 18-SMOS-30      2 of 2 (18CN-CC00081)        Rules 54.06, 54.07, 54.14, 54.20;
                    Case 5:18-cv-06192-FJG Document 1-1 Filed 12/31/18 Page 13 of 13506.500, 506.510 RSMo
